Citation Nr: 0943013	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-03 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than February 15, 
2005, for the increase in the disability rating for bronchial 
asthma to 60 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to January 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO increased the disability rating for bronchial asthma from 
30 percent to 60 percent.  The RO made the increase effective 
February 15, 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On February 15, 2005, the RO received the Veteran's claim 
for an increase above a 30 percent rating for bronchial 
asthma.

2.  No increase in asthma disability became factually 
ascertainable during the year preceding February 15, 2005.


CONCLUSION OF LAW

There is no basis for an effective date earlier than February 
15, 2005, for the increase in the disability rating for 
bronchial asthma to 60 percent.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued 
in April 2005 and March 2006.  In the April 2005 letter, the 
RO advised the Veteran what information and evidence was 
needed to substantiate a claim for increased rating.  The RO 
informed the Veteran what information and evidence must be 
submitted by him, and what information and evidence would be 
obtained by VA.  In the March 2006 letter, the RO advised the 
Veteran how VA determines disability ratings and effective 
dates.  The issue of the effective date for the rating 
increase for asthma was last adjudicated in a December 2006 
statement of the case.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post-service treatment 
records, and VA examination reports.

Some elements of VCAA notice were issued after the initial 
assignment of the effective date for the rating increase for 
the Veteran's asthma.  However, the issue on appeal arose 
after the grant of an increased rating.  In any event, the 
Veteran was notified and aware of the evidence needed to 
substantiate his claim for an earlier effective date for a 
rating increase, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran 
actively participated in the claims process by submitting a 
notice of disagreement and a substantive appeal.  Moreover, 
the record shows that the Veteran was represented by a 
veterans service organization throughout the adjudication of 
the increased rating claim and the effective date appeal.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006).  Based on 
the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the Veteran what was necessary to substantiate 
his effective date claim.  VA provided the Veteran with a 
meaningful opportunity to participate in the claims process, 
and he has participated in that process.  Any error in the 
sequence of events or content of the notices is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


Effective Date for Increased Rating for Bronchial Asthma

The Veteran has service-connected bronchial asthma.  VA 
established service connection effective November 9, 2001, 
and assigned an initial disability rating of 30 percent.  In 
a letter that the Veteran dated February 14, 2005, and the RO 
stamped as received February 15, 2005, the Veteran reported 
that his service-connected disability had increased.  

Records of VA medical treatment of the Veteran in 2004 and 
2005 were added to the Veteran's claims file.  In May 2005, 
the Veteran had a VA respiratory examination.  In a May 2005 
rating decision, the RO increased the rating for asthma to 60 
percent, effective February 15, 2005.  The Veteran contends 
that the increase to the 60 percent rating should be 
effective earlier.

The general rule with regard to an award of increased 
compensation is that the effective date for such an award 
will be the date the claim was received or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule 
applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  Otherwise, the effective date 
remains the date the claim is received.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

VA determines disability ratings by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.10 (2009).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2009).  A claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Therefore, it is necessary to consider whether 
different ratings are warranted for different time periods.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating schedule provides for evaluating bronchial asthma 
based on respiratory function, as measured in pulmonary 
function tests (PFTs), shown in pertinent part as follows:

FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for 
required care of exacerbations, or; 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids  ................ 60 
percent

FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator 
therapy, or; inhalational anti-
inflammatory medication  
.............................. 30 percent

38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602.

The claims file contains records of VA and private 
respiratory treatment and testing.  On PFTs performed in 
private treatment in August 2001, FEV-1 was 36 percent 
predicted.  On PFTs performed in May 2002, FEV-1 was 53 
percent predicted, and FEV-1/FVC was 73 percent.  On VA 
respiratory examination in October 2003, the examiner noted 
that the Veteran's asthma was treated with the oral inhalers 
Albuterol, Salmeterol, and Flonase.  On PFTs, FEV-1 was 76 
percent predicted, and FEV-1/FVC was 77 percent.  These test 
results were considered in the December 2003 rating decision 
which established service connection and assigned the initial 
30 percent evaluation.  The Veteran did not appeal the 
evaluation assigned at that time, and in fact, indicated he 
was satisfied with that percentage.

The next medical evidence of record is dated from December 
2004 through February 2005.  In a VA treatment report from 
February 23, 2005, the treating practitioner indicated that 
the Veteran's asthma was stable.  On VA respiratory 
examination in May 2005, the Veteran indicated that he had 
not had recent asthma attacks.  He indicated that he did not 
use steroids.  He indicated that his treatment for asthma was 
daily medications taken through inhalers.  On PFTs, FEV-1 was 
53 percent predicted, and FEV-1/FVC was 63 percent.  

The RO received the Veteran's claim for an increase rating 
for asthma on February 15, 2005.  There is no evidence from 
the year preceding that date that made it factually 
ascertainable that the Veteran's asthma disability had 
increased so as to warrant a rating higher than 30 percent.  
The Board therefore denies the appeal for an effective date 
earlier than February 15, 2005, for the rating increase.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an effective date earlier than February 15, 
2005, for the increase in the disability rating for bronchial 
asthma to 60 percent, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


